Citation Nr: 0825704	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  98-07 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1975 to 
April 1975.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case for further 
development in April 2006.  

While the Board regrets further delaying appellate review, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for asthma.  The RO 
issued a supplemental statement of the case in March 2008.  
Subsequently, that same month, the veteran submitted certain 
additional medical evidence to AMC that does not appear to 
have been previously been before the RO.  The appellate 
scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) 
contemplates that all evidence will first be reviewed at the 
RO so as not to deprive the claimant of an opportunity to 
prevail with his claim at that level.  See generally Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case reviewing that evidence.  38 C.F.R.  
§ 19.31(b)(1).  Further, when evidence is received prior to 
the transfer of a case to the Board, a supplemental statement 
of the case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R.  § 19.37(a).  There is no 
legal authority for a claimant to waive, or the RO to 
suspend, this requirement.  38 C.F.R.  § 20.1304(c).  
Accordingly, this issue must be returned to the RO for review 
of the additional medical evidence.   

Further, in its April 2006 remand, the Board directed the RO 
to request records from Riverside Medical Hospital Records 
and the remaining records from Chuckawalla Valley State 
Prison and the California Department of Corrections.  The RO 
sent a letter to the veteran in May 2006 requesting 
authorization forms so that these records could be obtained.  
Subsequently, the veteran submitted authorizations for these 
facilities as well as Western Medical Center, Los Angeles 
General Hospital and Riverside Community Hospital.  However, 
he failed to include addresses.  In March 2007, the RO sent 
another letter to the veteran requesting addresses for these 
facilities.  It appears that the veteran indicated that he 
was unable to obtain the addresses.  Thus, in October 2007, 
the RO sent another letter to the veteran giving him the 
addresses for the facilities and requesting that he submit a 
new authorization form for each facility.  However, the 
veteran failed to respond.  While it appears that the records 
available from the California Department of Corrections, 
including Chuckawalla Valley State Prison, have been 
associated with the claims file, the treatment records from 
the private facilities identified by the veteran have not 
been obtained.  In light of the need to remand for another 
matter, the Board finds that the RO should take appropriate 
steps to obtain treatment records from Western Medical 
Center, Los Angeles County Department of Health Service 
(General Hospital), Riverside Community Hospital and 
Riverside County Regional Medical Center.  

The case is hereby REMANDED for the following actions:

1.  The RO should take appropriate action 
to request copies of all medical records 
from Western Medical Center, Los Angeles 
County Department of Health Service 
(General Hospital), Riverside Community 
Hospital and Riverside County Regional 
Medical Center.  If these records are 
unavailable, it should be noted in the 
claims file. 

2.  The RO should review the record, to 
specifically include all evidence 
received since the March 2008 
supplemental statement of the case, and 
determine whether service connection for 
asthma is warranted.  Unless the benefit 
sought is granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


